Citation Nr: 0612495	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  05-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for 
atherosclerotic heart disease/coronary artery disease, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation greater 
than 60 percent for atherosclerotic heart disease/coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945, and was also a prisoner of war in Germany from 
May 1944 to August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that granted the veteran's claims of entitlement to 
service connection for the above noted conditions; however, 
the veteran continues to disagree with the level of 
disability assigned.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in March 2006.

Recently, the Board granted the veteran's motion to advance 
this case on the docket due to the veteran's advanced age.  
38 C.F.R. § 20.900(c)(2005).

The issue of entitlement to an increased initial evaluation 
greater than 60 percent for atherosclerotic heart 
disease/coronary artery disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is currently manifested by moderate limitation of 
motion, with no neurological findings.

2.  The veteran's atherosclerotic heart disease/coronary 
artery disease is currently manifested by symptomatology 
productive of a workload finding of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, and 
dizziness.


CONCLUSION OF LAW

1.  The criteria for a higher rating for the veteran's 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling, has not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 
(2005).

2.  The criteria for a 60 percent evaluation, but no more, 
for the veteran's service connected atherosclerotic heart 
disease/coronary artery disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2003 and 
March 2005.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim, as to the issue of entitlement to an increased 
initial evaluation for degenerative disc disease of the 
lumbar spine.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As to the claim for an increased rating for his degenerative 
disc disease of the lumbar spine, as this claim is being 
denied, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant as to this issue under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  As to the 
veteran's increased evaluation for atherosclerotic heart 
disease/coronary artery disease, the Board notes that while 
it is granting the veteran's evaluation to 60 percent, the 
veteran has not been provided with adequate notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability, as per Dingess, and 
therefore, the Board has found, as discussed below, that the 
portion of the veteran's claim that had been denied, that is, 
an increased rating above 60 percent for the veteran's 
atherosclerotic heart disease/coronary artery disease, must 
be remanded for compliance with this United States Court of 
Appeals for Veterans Claims decision.  The Board finds it is 
not prejudicial to proceed to finally decide the issue of an 
increased rating for degenerative disc disease of the lumbar 
spine and to grant the veteran an increased rating for 
atherosclerotic heart disease/coronary artery disease, and 
then remand that portion of the veteran's increased rating 
claim that was not granted, so that the veteran can be given 
notice of the applicable law.  Any defect with regard to the 
effective date portion of the notice will be rectified by the 
agency of original jurisdiction when effectuating the award.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.


Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently evaluated as 20 percent 
disabling under Diagnostic Code 5243 (formerly Diagnostic 
Code 5293), for intervertebral disc syndrome.

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, changes to the provisions of 
VA's Schedule for Rating Disabilities addressing disabilities 
of the spine were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
anklyosis of the entire spine; and a 50 percent rating for 
unfavorable anklyosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
anklyosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 20 percent 
disabled for his service connected lumbar spine disability.  
In this regard, the Board notes that a private treatment 
record dated August 2003 found the veteran to have lumbar 
flexion of 34 degrees, lumbar extension of 16 degrees, right 
lateral motion of 12 degrees, and left lateral motion of 24 
degrees.  A November 2003 report of VA examination noted that 
the veteran reported trouble with bending over; forward 
flexion was to 75 degrees, backwards extension was to 20 
degrees, lateral flexion to the right was 25 degrees, and to 
the left was 30 degrees.  Rotation was to 20 degrees on the 
left and right; further, a May 2004 outpatient treatment 
noted slight decreased range of motion.  VA examination of 
the spine dated December 2005 indicated that the veteran 
reported numbness radiating to thighs with a diagnosis of 
sciatica for many years.  He was found to have very good 
range of motion of the lumbar spine with flexion to 90 
degrees, with pain beginning at 70 degrees, and extension to 
20 degrees with pain at the extremes.  Left and right lateral 
flexion were each to 30 degrees and right and left rotation 
were to 45 degrees.  He had mild discomfort at the extremes 
with these motions.  His motor strength was 5/5, with sensory 
examination normal with no numbness or tingling observed in 
the lower extremities.  Straight leg raising test was 
negative.  A November 2003 X-ray was noted at that time to 
show mild to moderate degenerative disc disease and some 
degenerative joint disease.  The veteran was diagnosed with 
lumbar degenerative disc disease.

As to a rating regarding incapacitating episodes, the Board 
notes that there has been no evidence presented to indicate 
that the veteran's back disability has resulted in 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, such that the veteran 
would warrant any higher rating due to incapacitating 
episodes.  Furthermore, while the veteran has reported 
complaints of numbness in the thighs, the veteran has not 
been diagnosed with separate neurologic manifestations of 
lumbar spine disability, such that the veteran would warrant 
a separate rating for neurologic manifestations.

As to a higher rating under the revised code, a 30 percent 
rating would require forward flexion of the cervical spine to 
15 degrees or less; as the veteran's forward flexion has 
never been found to be limited to less than 34 degrees, and 
the veteran has generally been found to have a much higher 
range of motion of forward flexion of the lumbar spine, the 
Board finds that the criteria for a rating higher than 20 
percent have not been met.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for this disability, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's degenerative 
disc disease of the lumbar spine is currently properly rated 
as 20 percent disabled.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Entitlement to an increased initial evaluation for 
atherosclerotic heart disease/coronary artery disease, 
currently evaluated as 10 percent disabling.

The veteran's service-connected atherosclerotic heart 
disease/coronary artery disease is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005.  This code provides that arteriosclerotic heart disease 
with documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a 100 percent evaluation.  More 
than one episode of acute congestive heart failure in the 
past year; or workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent warrants a 60 percent 
evaluation.  A workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram or echocardiogram, or X- ray 
warrants a 30 percent evaluation.  A workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required warrants a rating of 10 percent.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 60 percent 
disabled for his service connected atherosclerotic heart 
disease/coronary artery disease.  In this regard, as to the 
relevant evidence of record, a private stress test report 
dated August 2003 found a METS of 4, with significant ST 
depression and ECG suggestive of ischemia; a November 2003 VA 
examination noted that the veteran reported no chest pain, 
but did take medication for hypertension; the report of a 
March 2005 heart examination indicated that the veteran 
reported occasional tight feelings in his chest with 
exertion, and would get fatigued and short of breath after 20 
yards of walking, with occasional bouts of dizziness, and an 
estimated METS of 3 at a sustainable capacity.  The Board 
finds this level of symptomatology, considering all evidence 
of record, and resolving all doubt in the veteran's favor, 
consistent with a finding of workload of greater than 3 METs 
but not greater than 5 METS, such that a 60 percent rating 
would be warranted.  There is however no evidence of 
congestive heart failure or inability to perform 3 METs or 
less due to his heart condition, such that a 100 percent 
rating would be warranted.  

The Board does note an addendum to the veteran's March 2005 
VA heart examination, dated May 2005, which indicates that 
the veteran's estimated METs level of 3 was not due solely to 
his heart condition.  The examiner at that time indicated 
that he felt that the majority of the reasons why the veteran 
was having these conditions were more age related.  The 
examiner also indicated that he felt the veteran's severe 
chronic back pain also limited his activities of daily 
living, much more than his heart condition.  The examiner 
stated that the veteran's only symptomatology related to his 
heart condition was occasional very mild chest pain, and that 
the veteran does not have congestive heart failure or 
significant left ventricular dysfunction.  In considering 
this opinion however, the Board notes that the examiner did 
not provide an estimate of what level the veteran's estimated 
MET functioning would be due solely to his service connected 
heart condition; he only indicated that it was not entirely 
due to his service connected heart condition; and, 
considering also the finding of 4 METs from private medical 
records, as noted above, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's MET functioning due to his service connected 
disability is somewhere between 3 and 4 METs, such that a 60 
percent rating would be warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 60 
percent rating has been in effect since the effective date of 
service connection for this disability, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.



ORDER

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to a 60 percent rating, but no more, for 
atherosclerotic heart disease/coronary artery disease, has 
been granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

As to the issue of entitlement to an increased initial 
evaluation greater than 60 percent for the veteran's 
atherosclerotic heart disease/coronary artery disease, 
during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection for atherosclerotic heart 
disease/coronary artery disease, but he was not provided 
with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, and 
also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and 
an effective date.  
      
      
      
Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2. Thereafter, the RO should re- 
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


